DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 02/03/2021. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAEKAWA [US 20120074888 A1].                                                                                                                                                                                                                               
1. MAEKAWA [US 20120074888 A1] teaches [Fig. 1-5, 7 i.e. Figs. 1, 5, 7], see para. 0003-0004; 0033-0036; 0037-0040; 0044-0046], A power conversion apparatus connectable in parallel to a second power conversion apparatus, comprising:  circuitry configured to generate a carrier wave (see Figs. 3-5), generate a pulse signal (via 9) synchronized with the carrier wave, generate power that is based on a width of the pulse signal (as a pulse width), obtain a monitor value (as a current sensor value via 4/7) corresponding to a circulating current (as provided to 8) circulating between the power conversion apparatus and the second power conversion apparatus without flowing to a load (as when operating in e.g., dead time of Fig. 1 inverters 3; see para. 0039) ; and based on the monitor value obtained while the power conversion circuitry is generating driving power, changing a period (as number of pulses per period in figs. 3-5, 7) of the carrier wave to decrease the circulating current (as current is decreased when operating in e.g. dead time).

12.    MAEKAWA [US 20120074888 A1] teaches [Fig. 1-5, 7 i.e. Figs. 1, 5, 7], see para. 0003-0004; 0033-0036; 0037-0040; 0044-0046], A power conversion system, comprising: a first power conversion apparatus (of 3); and a second power conversion apparatus (of 3), wherein the first and second power conversion apparatuses are connectable in parallel to each other, and at least one of the first power conversion apparatus and the second power conversion apparatus includes circuitry configured to generate a carrier wave a carrier wave (see Figs. 3-5), generate a pulse signal (via 9) synchronized with the carrier wave, generate power that is based on a width of the pulse signal (as a pulse width), obtain a monitor value (as a current sensor value via 4/7) corresponding to a circulating current (as provided to 8) circulating between the first power conversion apparatus and the second power conversion apparatus without flowing to a load (as when operating in e.g., dead time of Fig. 1 inverters 3; see para. 0039), and based on the monitor value obtained while the circuit is generating driving power, change a period (as number of pulses per period in figs. 3-5, 7) of the carrier wave to decrease the circulating current (as current is decreased when operating in e.g. dead time).

Claim 18. MAEKAWA [US 20120074888 A1] teaches [Fig. 1-5, 7 i.e. Figs. 1, 5, 7], see para. 0003-0004; 0033-0036; 0037-0040; 0044-0046], 
A method for converting power in. a power conversion apparatus connectable in parallel to a second power conversion apparatus, comprising:  generating a carrier wave (see Figs. 3-5):
generating a pulse signal (via 9) synchronized with the carrier wave;
causing a power converter (of 3) to generate power that is based, on a width of the pulse signal (as a pulse width); obtaining a monitor value (as a current sensor value via 4/7) corresponding .

Conclusion
Allowable Subject Matter
Claim(s) 2-11, 13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HENRY E LEE III/Examiner, Art Unit 2838